NO. 12-11-00049-CR

                         IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                       TYLER, TEXAS

BRADLEY NEAL DURHAM,                                 §      APPEAL FROM THE 217TH
APPELLANT

V.                                                   §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                             §      ANGELINA COUNTY, TEXAS

                                     MEMORANDUM OPINION
                                         PER CURIAM
       Bradley Neal Durham appeals his convictions for robbery and burglary. Appellant’s
counsel has filed a brief asserting compliance with Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).
We dismiss the appeal.


                                             BACKGROUND
       An Angelina County grand jury indicted Appellant for the felony offenses of robbery1 and
burglary.2 As alleged, the offenses were a second degree felony and a state jail felony. The
grand jury also alleged that Appellant had five prior felony convictions. Because of the way these
prior felonies were alleged, the sentencing range of the robbery was enhanced to that of a first
degree felony with a range of between twenty-five years to ninety-nine years in prison or life
imprisonment, and the sentencing range of the burglary was enhanced to that of a second degree


       1
           See TEX. PENAL CODE ANN. § 29.02 (West 2011).
       2
           See TEX. PENAL CODE ANN. § 30.02 (West 2011).


                                                     1
felony.3 Appellant pleaded guilty as charged and pleaded true to the sentencing enhancement
allegations. The trial court found him guilty, found the enhancements to be true, and assessed
sentences of imprisonment for thirty and twenty years, to be served concurrently. This appeal
followed.


                             ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Appellant=s counsel has filed a brief in compliance with Anders and Gainous. Counsel
states that he has diligently reviewed the appellate record and that he is well acquainted with the
facts of this case. In compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807 (Tex.
Crim. App. 1978), counsel’s brief presents a thorough chronological summary of the procedural
history of the case and further states that counsel is unable to present any arguable issues for
appeal.4 See Anders, 386 U.S. at 745, 87 S. Ct. at 1400; see also Penson v. Ohio, 488 U.S. 75, 80,
109 S. Ct. 346, 350, 102 L. Ed. 2d 300 (1988).
         We have considered counsel’s brief and have conducted our own independent review of
the record. We found no reversible error. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.
Crim. App. 2005).


                                                   CONCLUSION
         As required, Appellant’s counsel has moved for leave to withdraw. See In re Schulman,
252 S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991). We are in agreement with Appellant’s counsel that the appeal
is wholly frivolous. Accordingly, his motion for leave to withdraw is hereby granted, and we
dismiss this appeal. See In re Schulman, 252 S.W.3d at 408-09 (“After the completion of these
four steps, the court of appeals will either agree that the appeal is wholly frivolous, grant the
attorney=s motion to withdraw, and dismiss the appeal, or it will determine that there may be
plausible grounds for appeal.”).
         Counsel has a duty to, within five days of the date of this opinion, send a copy of the
opinion and judgment to Appellant and advise him of his right to file a petition for discretionary

         3
             See TEX. PENAL CODE ANN. § 12.42(a)(2), (d) (West 2011).
         4
          Counsel for Appellant states in his motion to withdraw that he provided Appellant with a copy of this brief.
Appellant was given time to file his own brief in this cause. The time for filing such a brief has expired, and we have
received no pro se brief.

                                                          2
review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should Appellant
wish to seek further review of this case by the Texas Court of Criminal Appeals, he must either
retain an attorney to file a petition for discretionary review or he must file a pro se petition for
discretionary review.         See In re Schulman, 252 S.W.3d at 408 n.22.                 Any petition for
discretionary review must be filed within thirty days from the date of either this opinion or the last
timely motion for rehearing that was overruled by this court. See TEX. R. APP. P. 68.2. Any
petition for discretionary review must be filed with this court, after which it will be forwarded to
the Texas Court of Criminal Appeals along with the rest of the filings in this case. See TEX. R.
APP. P. 68.3.5 Any petition for discretionary review should comply with the requirements of Rule
68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4; In re Schulman, 252
S.W.3d at 408 n.22.
Opinion delivered August 17, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)




         5
         By rule, after September 1, 2011, petitions should be filed directly with the Texas Court of Criminal
Appeals. See TEX. R. APP. P. 68.3(a) (effective September 1, 2011).

                                                           3